Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Claim Status
Claims 1-5, 7-13, and 15-19 are pending.
Claims 1 and 9-10 are amended.
Claim 20 is new.  
Claims 1-5, 7-13, and 15-20 are examined on the merits. 

Response to Arguments - 35 USC § 103
	Applicant’s arguments with regards to simultaneous mutations at both target sites on pages 7-8 of applicant arguments filed 02/25/2022 are persuasive and necessitate new obviousness rejections.  However, applicant’s conclusion in paragraph 3 of Page 9 that “the skilled person would not predict that combined editing has such high efficiency” is not persuasive.  
Applicant’s arguments, see Pages 7-9 of Applicant's Arguments, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1-3, 9-12, 15 and 17-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant's amendments of the independent claims.
Applicant’s arguments with respect to transient expression of the fusion protein, see pages 8-9 of applicant’s arguments and unexpected results, see sentence 2 of paragraph 3 of page 9 of Applicant’s Arguments have been fully considered and are not found to be persuasive.  
Applicants argue that “all examples in Satomi concern the stable expression of a fusion protein” and that “when the host cell is yeast or bacterium (e.g., Escherichia coli), expression of a nucleic acid-modifying enzyme complex needs to be induced for 5-10 generations”.
These arguments are not found to be compelling, Satomi clearly contemplates transient expression of a fusion protein; “Alternatively, as long as expression of a nucleic acid-modifying enzyme complex, which is sufficient for the introduction of mutation, is obtained, it is preferable to introduce mutation into the object double stranded DNA by transient expression by using an expression vector without autonomous replicability in a host cell” (Satomi, Page 12, Paragraph 101).  Satomi also states that “editing of essential gene, which showed low efficiency heretofore, can be efficiently performed by transiently performing a nucleic acid base conversion at a desired stage” (Satomi, Page 3, Paragraph 10, Lines 27-29).  Therefore, while the examples of Satomi may be drawn to stable transformation of a cell with the DNA modifying fusion protein, Satomi clearly teaches the transient transformation of cells with this fusion protein.  Therefore, applicant’s arguments are not found to persuasive.
Applicants argue that the “skilled person would not predict that combined editing has such high efficiency.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased efficiency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, while the specific combination of KG10098 (fusion protein containing a cytosine deaminase domain), KG10436 (fusion protein containing an adenine deaminase domain) and KG10075 (a sgRNA) is shown to exhibit high efficiency the claims are not limited to these specific structures.  Instead, the claims are drawn to the generic recitation “at least a first and a second fusion protein, wherein the first fusion protein comprises a site-specific nuclease domain and a cytosine deaminase domain and wherein the second fusion protein comprises a site-specific nuclease domain and an adenine deaminase domain”.  Without the specific recitation of KG10098, KG10436, and KG10075 in the claims any argument drawn to high efficiency of editing are not persuasive because they are drawn to limitations not recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, EP3115457A1, January, 11, 2017 in view of Steinert, Highly efficient heritable plant genome engineering using Cas9 orthologues from Streptococcus thermophilus and Staphylococcus aureus, The Plant Journal, 2015, Issue 84, Pages 1295-1305.

With respect to claims 1-3 and 15 Satomi teaches a method for modifying a targeted site of double stranded DNA through the use of a site-specific DNA binding molecule, Cas9, which is targeted to a specific DNA sequence by a guide RNA and its use (Satomi, Page 1, Abstract; Satomi, Page 3, Paragraph 10, Lines 8-11).  The Cas9 enzyme or other site-specific DNA binding protein is fused to a nucleic acid base modifying enzyme including cytosine deaminases and adenosine deaminases (Satomi, Page 3, Paragraph 0010, Line 11; Satomi, Page 3, Paragraph 0009, Lines 8-9).  Satomi additionally discloses the use of the method of claim 1 target more than one location in the double stranded DNA (Satomi, Page 3, Paragraph 10, Lines 23-25). Finally, Satomi teaches transiently expressing the nucleic acid-modifying enzyme complex of the present invention in a host cell for a period necessary for fixing the modification of the targeted site (Satomi, Page 12, Paragraph 102).
With respect to claim 9, Satomi teaches the method wherein the double stranded DNA is contacted with the complex by introducing a nucleic acid encoding the complex into the cell having the double stranded DNA (Satomi, Page 3, Lines 52-53).  
With respect to claim 10, Satomi teaches the introduction of the fusion protein and a guide RNA to the double stranded DNA (Satomi, Page 1, Abstract; Satomi, Page 3, Paragraph 0010, Line 11; Satomi, Page 3, Paragraph 9, Lines 8-9; Satomi, Page 4 Claim 18, Lines 6-9).
With respect to claims 11 and 17, Satomi teaches the method of claim 1 wherein the double stranded DNA is located in a plant cell (Satomi, Page 3, Claim 12, Line 57).  Satomi also teaches the use of polyethylene glycol (PEG) to transform constructs containing the fusion protein of claim 1 and the gRNAs into cells (Satomi, Page 8, Paragraph 57, Line 57).
 With respect to claims 12 and 18, Satomi teaches the method of claim 1 wherein the cell is a plant cell (Satomi, Page 3, Line 57).  
With respect to claim 20, Satomi teaches all of the limitations of claim 1 taught above.  See above.  Additionally, Satomi teaches targeting sequences within the open reading frame of a target gene (Satomi, Page 63, Figure 4).
With respect to claims 1-3, 9-12, 15, 17-18 and 20 Satomi does not teach the use of more than one fusion protein, the generation of simultaneous conversion of one or more cytosines to thymines in combination with one or more adenines to guanines in a target sequence, aqueous medium comprising PEG, and regenerating a plant.
With respect to claims 1-3, 9-12, 15, 17-18 and 20 Steinert teaches that it is not possible to use a single Cas9 protein to perform multiple different functions, which could include inducing a double stranded break and also regulating transcription activities enzymatically and then teaches that using combinations of multiple different Cas9 proteins.
It would have been obvious to one of ordinary skill in the art to modify the method of Satomi to use two Cas9 proteins as taught in Steinert; one containing the fusion protein of Cas9 with a cytosine deaminase domain and a second containing the fusion protein of Cas9 with an adenosine deaminase domain.  A person of ordinary skill in the art would have been motivated to combine the two fusion proteins given the statement of Satomi that “mutation could be introduced extremely efficiently by targeting multiple regions in the object gene”, so the use of more than one enzyme could lead to more efficient editing of a target gene.  Additionally, it would have been obvious to modify the method of Satomi to use the two fusion proteins described above because each of the fusion proteins taught by Satomi can perform only a single function i.e. converting one specific nucleotide to another and therefore to perform more sophisticated manipulation of the DNA the ordinary artisan would have been motivated to use multiple fusion proteins as taught by Steinert.  Specifically, the use of a fusion protein with a cytosine deaminase in combination with a fusion protein with an adenosine deaminase allows for modifications of the two different base pairings which could lead precise editing of a target sequence with more specificity to a desired codon.  This leads to the ability to change many specific codons if a particular residue is desired in ways not possible with a single deaminase.  This would have been obvious because it would be combining known processes as described in Satomi with a method taught in Steinert and would lead to a predictable result.  It would also have been obvious to use an aqueous solution of PEG as this is standard practice in the art for PRG mediated transfection/transformation of plant cells and the ordinary artisan would have been motivated to use an aqueous solution of PEG.   Finally, it would have been obvious to regenerate a plant from the plant cell comprising the genetic alteration, this would have been obvious because it is standard in the art to propagate a plant compromising a genetic alteration in order to carry that alteration into subsequent generations in order to fix an alteration in a population and the ordinary artisan would have been motivated to generate plants homozygous for the mutation.  Therefore claims 1-3, 9-12, 15, and 17-18 are rejected as being obvious under Satomi.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, EP3115457 A1, January, 11, 2017, in view of Steinert, Highly efficient heritable plant genome engineering using Cas9 orthologues from Streptococcus thermophilus and Staphylococcus aureus, The Plant Journal, 2015, Issue 84, Pages 1295-1305 and Adenosine nucleobase editing machine and application thereof, CN110214183A, 08/03/2016.  
With respect to claim 4, Satomi in view of Steinert collectively teach all of the limitations of claim 1.  See rejection above.  
With respect to claim 4, Satomi in view of Steinert do not individually or in combination teach an ADAT family deaminase, ADAR1, ADAR2 and TadA, or a variant thereof deaminase domain.  
With respect to claim 4, CN110214183A teaches an adenosine deaminase of wherein the adenosine deaminase is TadA deaminase (Claim 4 of CN110214183A) and a fusion protein consisting of the adenosine deaminase of claim 4 and a DNA binding protein (Claim 114 of CN110214183A) as well as the fusion protein of claim 114 wherein the DNA binding protein is Cas9 (Claim 115 of CN110214183A)
	It would have been obvious to an artisan of ordinary skill at the time of filing to modify the method according to claim 1 to use the fusion protein of CN110214183A.  This would have been obvious because the fusion protein of CN110214183A is an example consists of an adenine deaminase fused to a Cas9 protein as described in Satomi.  Therefore, it would have been obvious to modify the method of Satomi which teaches the use of a deaminase to modify nucleotides in plants to use the fusion protein of CN110214183A.  The ordinary artisan would have been motivated to use the deaminase of CN110214183A because it is a fusion protein which matches that described in Satomi.  Therefore, claim 4 is rejected as being obvious under Satomi in view of CN110214183A.  

Claims 5, 7-8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, EP3115457 A1, January, 11, 2017 in view of Steinert, Highly efficient heritable plant genome engineering using Cas9 orthologues from Streptococcus thermophilus and Staphylococcus aureus, The Plant Journal, 2015, Issue 84, Pages 1295-1305 and Li, Generation of Targeted Point Mutations in Rice by a Modified CRISPR/Cas9 System, Molecular Plant 10, 526–529, December 8, 2016.
With respect to claims 5, 7-8, 13, and 19 Satomi in view of Steinert collectively teach all of the limitations of claim 1.  See above.
With respect to claims 5, 7-8, 13, and 19 Satomi in view of Steinert do not collectively or individually teach a deaminase domain fused to the N-terminus of the nuclease domain, a fusion protein comprising a cytosine deaminase domain further comprising a Uracil DNA glycosylase inhibitor domain, a Uracil DNA glycosylase inhibitor fused to the C-terminus of the nuclease domain, and comparing the modified plant to a control plant, and a control plant which is the plant cell before the targeted alteration was introduced. 
With respect to claim 5, Li teaches a method for modifying a targeted site of double stranded DNA through the use of a site-specific DNA binding molecule, Cas9, which is targeted to a specific DNA sequence by a guide RNA as described in the instant claims in claim 1 and to which an APOBEC family deaminase is fused at the N-terminus of the Cas9 enzyme (Li, Page 526, Column 2, Paragraph 2; Li, Page 528, Column 2, Paragraph 2).  
	With respect to claims 7-8, Li teaches the use of an Uracil DNA glycosylase inhibitor domain fused to the C-terminus of the nuclease domain (Li, Supplemental Information, Supplemental Figure 1A).  
	With respect to claim 9, Li teaches a DNA construct for the expression of the Cas9/APOBEC1 fusion protein and the gRNA (Li, Supplemental Figure 2; Li, Supplemental Figure 3a).  
	With respect to claims 13 and 19 Li teaches the method of claim 1 wherein the DNA is located in rice cells, and plants containing the targeted alteration were regenerated (Li, Page 526, Column 2, Paragraph 2; Li Page 528, Column 2, Paragraph 2).   Finally, Li discloses comparing the DNA of plants comprising nucleotide modifications to DNA of plants which did not have nucleotides altered, in Li this is designated wt (Li, Page 527, Figure 1 B). 
	It would have been obvious to an artisan of ordinary skill in the art to modify the method and plant of Satomi in view of Steinert comprising two fusion proteins with the method and plant of Li because the two methods are both drawn to using fusion proteins to chemically alter nucleotides into other nucleotides.  The methods are similar and therefore it would have been obvious to use a deaminase domain fused to the N-terminus of the nuclease domain, a fusion protein comprising a cytosine deaminase domain further comprising an Uracil DNA glycosylase inhibitor domain, an Uracil DNA glycosylase inhibitor fused to the C-terminus of the nuclease domain, and comparing the modified plant to a control plant.  Using these aspects of the method of Li in conjunction with the multiple fusion proteins of Satomi would have been obvious because these specific details have allowed for the efficient editing of rice by the method of Li and combining that with a second similar method drawn to the same field would have allowed for the ordinary artisan to more precisely manipulate plant genomes.  The ordinary artisan would have been motivated to modify the method of Satomi to include features of Li because the method of Satomi in view of Steinert as described in the 35 USC 103 rejection above allows for editing of multiple different nucleotides and the method of Li allows for the efficient editing of a crop species.  Therefore it would have been obvious to modify the method of Satomi to use these additional features of Li and claims 5, 7-8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satomi in view of Steinert and Li.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, EP3115457 A1, January, 11, 2017 in view of Steinert, Highly efficient heritable plant genome engineering using Cas9 orthologues from Streptococcus thermophilus and Staphylococcus aureus, The Plant Journal, 2015, Issue 84, Pages 1295-1305 and Liu (Liu, FUSIONS OF CAS9 DOMAINS AND ACID-EDITING DOMAINS, US 2015/0166980 A1, Jun. 18, 2015).
With respect to claim 16, Satomi in view of Steinert collectively teach all of the limitations of claim 5.  See rejection above.
With respect to claim 16, Satomi in view of Steinert do not collectively or individually teach a kit for the targeted nucleotide editing of DNA in a cell.
With respect to claim 16, Liu teaches the use of a kit for the modification of DNA in a cell through the use of a fusion protein comprising a site-specific DNA binding protein and a deaminase (Liu, Page 1, Abstract; Liu, Page 1, Column 2, Paragraph 7).
It would have been obvious to a person of ordinary skill in the art to modify the method of Satomi in view of Steinert to create a kit as described in Liu because these kits are “kits that are useful for the targeted editing of nucleic acids, including editing a single site within a Subject's genome” (Liu, Page 1, Column 2, Paragraph 7, Sentence 1).  

Response to Arguments – Double Patenting
	The applicants request an abeyance.  The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764.

Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16 /310,764.  Although the claims at issue are not identical, they are not patentably distinct from each other because the specification of U.S. Patent Application No. 16/310,764 defines Cas-like enzymes to include fusion proteins wherein one domain is Cas9 and the other is a deaminase domain, therefore claim 1 of Application 16/310,764 discloses identical subject matter to the instant disclosure.  (See specification filed 07/07/2020, paragraph spanning pages 11 and 12). Additionally, this claim describes the use of Cas9 and a gRNA to contact the target DNA of a plant cell which is the same content claimed in the instant application in claims 2, and 10-11..
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Application No. 16 /310,764 . Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of the instant application is drawn to the method of claim 2 wherein the site-specific nuclease is Cas9 or CPF1.  Claim 6 of Application Number 16/310,764 discloses the same information, claiming the method according to claim 1 wherein the Cas protein or Cas-like protein is Cas9 or CPF1.  .
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Application No. 16 / 310,764 . Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of the instant application is drawn to the method of claim 1 wherein the target cell is a plant cell and the plant cell is then used to regenerate a plant.  Claim 15 of Application No 16/310,764 is drawn to the method of claim 1 wherein the individual protoplasts are further cultivated into plant calli and/or plants.  These two claims are claiming the same method.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Application No. 16 / 310,764 . Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of the instant application is drawn to a plant cell created by the method of claim 1.  Claim 19 of Application No 16/310,764 is drawn to a plant cell obtained with the method of Claim 1.  These claims are drawn to the same subject matter. 

Claims 4-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764 in view of Li, Generation of Targeted Point Mutations in Rice by a Modified CRISPR/Cas9 System, Molecular Plant 10, 526–529, December 8, 2016.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to the method according to claim 1, wherein the deaminase domain is selected from the group consisting of an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase, an activation-induced cytosine deaminase (AID), an ACF1/ASE deaminase, an adenine deaminase, and 15an ADAT family deaminase (Claim 4).  The method according to claim 1, wherein the deaminase domain in the at least one fusion protein is fused to the N-terminus of the nuclease domain (Claim 5).  The method according to claim 7, wherein the Uracil DNA glycosylase inhibitor domain is fused to the C-terminus of the nuclease domain (Claim 8).  The method according to claim 1, wherein the at least one fusion protein and/or the one or more guide RNA are contacted to the DNA by introducing into the cell one or more DNA constructs for expression of said fusion protein and/or said guide RNAs in the cell (Claim 9).  It would be obvious to a person of ordinary skill in the art to modify the method of claim 1 of U.S. application No 16/310,764 which teaches all of the limitations of claim 1 of the instant disclosure to use the APOBEC protein fused to the N-terminus of the Cas9 protein and an Uracil DNA glycosylase inhibitor fused to the C-terminus of the Cas9 protein as described in Li. (Li, Page 526, Column 2, Paragraph 2; Li, Page 528, Column 2, Paragraph 2; Li, Supplemental Figure 1A).  It would also be obvious to a person of ordinary skill in the art to use a DNA construct encoding the fusion protein of Li described above to express said fusion protein of Li in a cell (Li, Page 526, Column 2, Paragraph 2; Li, Page 528, Column 2, Paragraph 2).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764 in view of Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, EP3115457 A1, January, 11, 2017.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 15 is drawn to the composition and method of claim 1 wherein there are two fusion proteins with the first containing a cytosine deaminase domain and the second containing an adenine deaminase domain.  U.S. Patent No. 16/310,764 teaches all of the limitations of claim 1 and it would be obvious to modify the method of Claim 1 of U.S. Application NO. 16/310,764 to use the fusion proteins of Satomi which contain a Cas9 protein and a cytosine deaminase domain and a Cas9 protein and an adenine deaminase domain, it would also be obvious to use both proteins at the same time (Satomi, Page 3, Paragraph 0010, Line 11; Satomi, Page 3, Paragraph 0009, Lines 8-9).  
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 16/310,764 in view of Satomi, GENOMIC SEQUENCE MODIFICATION METHOD FOR SPECIFICALLY CONVERTING NUCLEIC ACID BASES OF TARGETED DNA SEQUENCE, AND MOLECULAR COMPLEX FOR USE IN SAME, EP3115457 A1, January, 11, 2017 and in further view of Liu, FUSIONS OF CAS9 DOMAINS AND ACID-EDITING DOMAINS, US 2015/0166980 A1, Jun. 18, 2015 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application is drawn to a kit comprising at least a first and a second fusion 25protein as defined in claim 1, wherein the first fusion protein comprises a cytosine deaminase domain and the second fusion protein comprises an adenine deaminase domain.  It would be obvious to modify the method of Claim 1 of U.S. Application N0. 16/310,764 by the use of two fusion proteins of Satomi as described above in the Nonstatutory Double Patenting Rejection against Claims 6 and 15 to create a kit as described in Liu because these kits are “kits that are useful for the targeted editing of nucleic acids, including editing a single site within a Subject's genome” (Liu, Page 1, Column 2, Paragraph 7, Sentence 1).  

Conclusion
Claims 1-5, 7-13, and 15-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663